Title: From George Washington to Lieutenant Vachel Burgess, 16 August 1779
From: Washington, George
To: Burgess, Vachel


        
          Sir
          Head Qrs [West Point] August 16: 1779
        
        I received Your Letter of this date and am ⟨exceedingly⟩ sorry to find, that no arrangement that can be made whatever pains may be taken to effect it, can give general satisfaction. I wish you to consider the nature of your application—An Officer should not leave the service at least ⟨not⟩ at this time without the most powerful and cogent reasons. I do not know the Gentleman of whose promotion you complain, but conceive it a hard case that a pay Master, altho he should have served never so long—and with rank and reputation—(for rank they have had ever since 1776) can not be introduced into the line

of the State, when there is an establishment for the purpose, without producing disgust. If it is your determination to resign you must send your Commission to Head Quarters with the certificates usual upon all such occasions, from the Commanding Officer of the Regiment & paymaster—when your resignation will be indorsed and the Commission returned. I am Sir, Yr Most Obedt & Most Hble sert
        
          G.W.
        
      